UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 30, 2014 SOUND FINANCIAL BANCORP, INC. (Exact name of Registrant as specified in its Charter) Maryland 001-35633 45-5188530 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) 2005 5th Avenue, Suite 200, Seattle, Washington (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(206) 448-0884 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items to be Included in this Report Item 2.02 Results of Operations and Financial Condition. On January 30, 2014, Sound Financial Bancorp, Inc. issued a press release announcing full year and fourth quarter 2013 financial results.A copy of the press release is attached hereto as Exhibit 99.1 to this Current Report and is incorporated herein by reference. The Company also announced that its Board of Directors declared a cash dividend on Sound Financial Bancorp, Inc. common stock of $0.05 per share, payable on February 27, 2013 to stockholders of record on the cloase of business on February 13, 2014. Item 9.01 Financial Statements and Exhibits (d) The following exhibits are being furnished herewith: Exhibit Number Description Press Release dated January 30, 2014 reporting the financial results of Sound Financial Bancorp, Inc. for the full year and fourth quarter 2013 SIGNATURES Pursuant to the requirements of the Securities Exhange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. SOUND FINANCIAL BANCORP, INC. Date: February 25, 2014 By: /s/ Laura Lee Stewart Laura Lee Stewart, President and CEO
